DETAILED ACTION
Claims 1 and 3-20 are allowed.
2. 	The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a bolt carrier for a firearm with a first and second bolt lug that have a gap in between, and part of an annular structure about said bolt’s front end, wherein said gap is in communication with, and wider than, said extractor recess, and wherein said annular structure terminates into a first side wall on a first side of said gap and a second side wall on a second side of said gap, and wherein said first side wall and said second side wall comprise non-intersecting planes.  The combination of 7735410 and 8966800 fails to meet the claimed invention.  The first shows an extractor with a wider back end with nipples 102, e.g., Figs. 4B-4D, for spring stabilization, col. 5, lines 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737.  The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D DAVID/Primary Examiner, Art Unit 3641